DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the 4th limitation is missing language and appears to have several typographical errors; it is not clear what the scope of this limitation is. Claims 2-20 are likewise rejected.
  Claim 6 includes “upending the metadata to the standard audio file and maintaining backward compatibility with existing audio players.” The word upend means to turn something upside down. How is metadata turned upside down? What does this have to do with 
Claims 7 and 8 include “the received metadata”. There is insufficient antecedent basis for this limitation the claims. Claims 17 and 18 are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6, 7, 8, 11, 12, 13, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunning et al., US 20090307201 A1, hereinafter Dunning.

As per claim 1, Dunning discloses A method for content management, comprising: 
receiving content created by a creator (paragraphs 7-17); 
(paragraphs 7-17); 
determining a content type for the content (paragraph 256 discloses not only an audio content type, but a signature index specifically for audio content types – note that paragraph 49 sets forth that the disclosed invention applies to multiple data types and not just audio content types; additionally and/or alternatively, paragraphs 257-258 disclose disc ID formats (another example of a content type) and determining said disc ID formats; additionally and/or alternatively, paragraphs 51-58 disclose determining content based vectors (another example of a content type)); 
based on the determined content type (see mapping of previous limitation), identifying items of metadata specified for the content type (name metadata; support data; corresponding (see mapping of previous limitation including at least paragraphs 72-76);
determining whether an identified item of specified metadata corresponding to the content is missing from the container (paragraphs 16, 17, 90); and 
prompting a user to supply identified missing metadata corresponding to the container (paragraph 16, 17, 61, 106-116). 

As per claim 2, Dunning discloses The method of claim 1, further comprising: receiving metadata corresponding to the content from (paragraph 16, 17, 61, 106-116); and adding the received metadata to the container (paragraph 16, 17, 61, 106-116). 

As per claim 3, Dunning discloses the method of claim 2, further comprising, when all items of metadata specified for the content are in the container, marking the container as complete (see rejection of claim 2 including at least paragraph 17 – note that there are at least two levels of completeness in Dunning in that metadata is either missing or not missing and for the given level of metadata not being missing, the metadata is saved (i.e. “marked complete”) in database 106 and made available to client software 103 (i.e. “marked complete”)).

As per claim 4, Dunning discloses The method of claim 3, wherein multiple levels of completeness are defined for the container, and marking the container as complete comprises marking the container as complete for a given level of completeness based on the content items included in the container (see at least paragraph 16, 17, 61, 106-116 – note that there are at least two levels (i.e. multiple levels) of completeness in Dunning in that metadata is either missing or not missing (i.e. multiple levels) and for the given level of metadata not being missing, the metadata of the file (i.e. container) is saved (i.e. “marked complete”) in database 106 and made available to client software 103 (i.e. “marked complete”)).

Dunning discloses the method of claim 2, wherein the content is a standard audio file and the method further comprising upending the metadata to the standard audio file (paragraph 16, 17, 61, 106-116) and maintaining backward compatibility with existing audio players (see at least paragraphs 6, 8, 14 and 49).

As per claim 7, Dunning discloses The method of claim 1, wherein adding the received metadata to the container comprises storing the metadata in the container or storing a link to the metadata in the container (paragraph 16, 17, 61, 106-116). 

As per claim 8, Dunning discloses The method of claim 1, further comprising checking the received metadata to confirm that the received metadata corresponds to a type of identified item of specified metadata corresponding to the content (paragraph 16, 17, 61, 106-116). 

As per claim 11, Dunning discloses the method of claim 1, further comprising informing the creator that the container is complete (see rejection of claim 1 including at least paragraphs 50, 311, claim 16). 

As per claims 12-15, 17, and 18, they are analogous to claims rejected above and are therefore likewise rejected. See Dunning, paragraphs 49, 337 for the system of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning as applied above in view of Virgil K. Russon, Pub. No.: US 20030220894 A1, hereinafter Russon.

As per claim 5, Dunning discloses The method of claim 2. Dunning does not expressly disclose, however in the related field of endeavor of managing metadata, Russon discloses further comprising periodically checking the container to determine whether an identified item of specified metadata corresponding to the content is in the container (Russon, paragraphs 4, 39-40, 46-50; see also, Dunning, paragraphs 49 and 330)
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Russon’s teaching would have allowed Dunning’s method to periodically ensure that files (i.e. containers) include appropriate metadata. This would provide for a method of preserving file metadata by checking for missing metadata and restoring lost metadata after files are accessed by various applications that interact with file metadata. 
 Analogous claim 16 is likewise rejected.

s 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning as applied above in view of William Gauvin, Patent No.: US 8312064 B1, hereinafter Gauvin.

As per claim 9, Dunning discloses the method of claim 1. Dunning does not expressly disclose, however in the related field of endeavor of managing files, Gauvin discloses further comprising: receiving a request by a custodian of the content to share the container with an intended recipient (Gauvin col. 6, line 47 to col. 7, line 46); and transferring the container to an intended recipient (Gauvin col. 6, line 47 to col. 7, line 46). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Gauvin’s teaching would have allowed Dunning’s method to implement access policies to securely share files (i.e. containers) by means of a central authority that logs access information in an audit database thereby providing secure file sharing functionality. 

As per claim 10, Dunning in view of Gauvin discloses The method of claim 9, further comprising tracking access information comprising an identity of a person who accessed the container (Gauvin col. 7, lines 37-46). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Gauvin’s teaching would have allowed Dunning’s method to implement access policies to securely share files (i.e. containers) by means of a central authority that logs access information in an audit database thereby providing secure file sharing functionality. 
Analogous claims 19-20 are likewise rejected. 


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Springer et al.
Matching media file metadata to standardized metadata
US 20050055372 A1; see paragraphs 3-8, 37, 39 with respect to claims 1 and 12

Holcombe et al.
Digital Content Management System with Methodologies for Lifecycle Management of Digital Content
US 20100030607 A1; see paragraphs 8, 9, 69, 120 with respect to claims 3, 4, 14, 15

Cilfone et al.
PROXY ACCESS TO A DISPERSED STORAGE NETWORK
US 20110125999 A1; see paragraphs 8, 123, 124 with respect to claims 3, 4, 14, 15

NPL
Deahl, Dani. “Metadata Is the Biggest Little Problem Plaguing the Music Industry.” The Verge, The Verge, 29 May 2019, www.theverge.com/2019/5/29/18531476/music-industry-song-royalties-metadata-credit-problems. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154